IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF MISSISSIPPI

GREENVILLE DIVISION
WILLIAM PHILLIP TEDDER PLAINTIFF
ve No. 4:19CV128-GHD-DAS
WARDEN WENDELL BANKS, ET AL. DEFENDANTS
FINAL JUDGMENT

In accordance with the memorandum opinion and final judgment entered this day, the instant
case is hereby DISMISSED with prejudice for failure to state a claim upon which relief could be

granted, counting as a “strike” under 28 = S.C. §§ 1915 (e)(2)(B)(]) and 1915(g).

SO ORDERED, this, the 7s, of October, 2019.

Qo. boa

UNITED STATES SENIOR DISTRICT JUDGE
